The writ of error here is to a judgment entered by a referee duly appointed and acting as provided by statute.
In the final analysis the question presented for determination here is, "Was the evidence sufficient to support the findings and judgment of the referee"?
The evidence is conflicting and it appears the referee resolved the conflicts in favor of the plaintiff. That the findings of the referee were clearly erroneous is not made to appear. We find substantial evidence in the record to support the findings and judgment and, therefore, the judgment is affirmed.
Affirmed.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL AND DAVIS, J.J., concur.
BROWN, J., dissents.